Citation Nr: 0010305	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96-48 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral knee and 
ankle disorders, now diagnosed as bilateral gastrocnemius-
soleus ankle equinus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1994.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1995, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in March 1998.  It was 
remanded for further evidentiary development.  All requested 
development has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The report of a VA examination, conducted in August 1998, 
shows a diagnosis of soleus equinus secondary to tight soleus 
muscles.

3.  The report of a VA examination, conducted in September 
1999, shows a diagnosis of bilateral gastrocnemius-soleus 
ankle equinus.  The examiner stated the disorder was 
developmental rather than congenital.

4.  VA examinations in September 1998 and August 1999 were 
negative for a diagnosis of a vascular disorder.


CONCLUSION OF LAW

Bilateral gastrocnemius-soleus equinus was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

A review of the veteran's service medical records indicates 
that the veteran complained of painful joints during his 
separation physical examination, conducted in June 1993.  The 
examiner summarized this complaint as relating to painful 
knees and ankles in 1982.  They were suspected to be caused 
by poor circulation and were secondary to exercises.  No 
treatment was recorded, and there were no complications or 
sequelae.  His service medical records are otherwise negative 
for specific complaints regarding his knees or ankles.

The report of a VA examination, conducted in August 1994, 
shows the veteran complaining of sore and stiff knees and 
ankles in the morning.  He reported that the symptoms abate 
spontaneously.  Physical examination failed to show any bony 
abnormality.  Range of motion of these joints was completely 
normal.

A VA outpatient treatment report, dated in May 1995, shows 
the veteran complaining of bilateral calf pain.  The 
impression given was peripheral vascular insufficiency with 
intermittent claudication.

The report of a VA examination, conducted in December 1995, 
showed the veteran denying any knee or ankle pain, but 
complaining that he experiences cramps on and off in his legs 
going down from the distal thigh to the ankle posteriorly.  
He reported that the cramps occur at different times of the 
day, but mostly at night and early in the morning.  Physical 
examination showed no swelling, deformity or instability.  
Range of motion of the knees was 135 degrees of flexion and 0 
degrees of extension bilaterally.  X-ray examination was 
within normal limits.  The diagnosis given was chronic or 
recurring leg cramps of undetermined origin.

The report of a VA examination, conducted in August 1998, 
shows the veteran reporting that while in service he began 
experiencing pain behind both knees, which radiated distally 
down to the ankles.  He reported that the pain was bilateral 
and symmetrical.  He stated that it occurred on a daily 
basis, most severe in the mornings.  It began to feel better 
during the day.  He stated that with increased walking his 
pain did not increase.  He did not relate any evidence of 
claudication.

He related that it takes 2-3 hours for the pain to start to 
decrease.  His pain is cramping in nature with first walking 
in the morning, and is not severe but feels like an ache or 
cramp.  Examination showed pedal pulses were intact.  Both 
dorsalis pedis and posterior tibial arteries were patent.  
There was no edema.  There was no dependent rubor.  His 
capillary refill time was instantaneous.  Deep tendon 
reflexes were intact.  Muscle tone was intact bilaterally.  
Sensation appeared to be intact bilaterally.  Muscle tone was 
5/5 in all groups.  The skin was intact and well hydrated.  
There was no evidence of hyperpigmentation, stasis 
dermatitis, or ischemia of either extremity.  There was no 
evidence of varicosities noted.  

Examination of the musculoskeletal structure showed no 
obvious bone or joint abnormalities.  Full range of motion 
was noted at both ankles and both feet.  There was no 
crepitus or limitation of motion in any of the joints in both 
ankles and feet.  Further inspection revealed an equinus 
deformity with the leg fully extended.  He had a maximum of 
+5 degrees of dorsiflexion.  On this examination with full 
dorsiflexion with the leg extended, he had pain in the soleus 
muscles.  He did have significant hypertrophy of his calf 
muscles.  He had pinpoint tenderness consistent with trigger 
points behind the soleus muscles on both legs.  With the leg 
flexed at 90 degrees, he had significantly more dorsiflexion 
and there was no pain or trigger point elicited of his calf 
muscles.  The diagnosis was consistent with soleus equinus 
secondary to tight soleus muscles.  The veteran did not show 
any evidence of vascular disease.  His pain was biomechanical 
and musculoskeletal in nature.

The report of a VA arteries and veins examination, conducted 
in August 1998, confirmed the diagnosis of no vascular 
disorder.  The report of a VA examination, conducted in 
September 1999, shows the veteran giving a history of 
developing pain behind his knee, calf and into his ankle and 
the bottom of his foot in the 1980's.  He reported that this 
develops after sitting for a while and after sleeping all 
night and getting up in the morning.  He reported that he 
feels like his ankles cannot support him, and he has 
difficulty standing.  He stated that walking helps relieve 
his pain.  He denied any aching or throbbing sensation of his 
ankles.  He denied any swelling of his ankles or legs and 
denied any flare-ups of his ankles and legs.  He did not feel 
like he had any limitation of motion of his ankles or feet.

The assessment was bilateral gastrocnemius-soleus ankle 
equinus.  The examiner stated that the deformity is more 
likely than not a developmental condition, rather than a 
congenital one.  She commented that it was possible that the 
veteran developed this during active service.  She went on to 
state that the condition was a musculoskeletal disorder and 
not circulatory.  The veteran's vascular status was within 
normal limits on examination.  

The Board concludes that the veteran's currently diagnosed 
gastrocnemius-soleus ankle equinus originated during his 
active service.  The totality of the evidence, including the 
veteran's claims and complaints, indicates that the disorder 
diagnosed on recent VA examinations accurately reflects the 
veteran's claims for service connection for bilateral ankle 
and knee disorders.  There is no evidence of a disability 
manifested by arthritis or a circulatory disorder in the 
lower extremities.  

The veteran served on active duty for twenty-four years.  His 
complaints regarding the symptoms of this disorder began 
during active service.  The report of the most recent 
examination shows that this disorder is more likely 
developmental, rather than congenital.  The Board finds that 
it is much more likely that the disorder developed during the 
veteran's twenty-four years of active service rather than 
either before or after service.  Therefore, a grant of 
service connection is in order.


ORDER

Entitlement to service connection for bilateral 
gastrocnemius-soleus ankle equinus is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


